DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,853, 762. Although the claims at issue are not identical, they are not patentably distinct from each other, for example this pending application discloses a method aggregating and evaluating data of equipment operated by a plurality of
business units, the method comprising: sensing parameters of the equipment using a sensor to provide sensor data; receiving the sensor data using a plurality of business unit historian processing systems, each of the plurality of business unit historian processing systems associated with each of the plurality of business units; enabling searching of the equipment by labeling the equipment with a general description and specific description, the general description shared among multiple ones of the equipment, the specific description being more specific than the general description; transmitting the sensor data to a host processing system via an enterprise network of a parent business of the plurality of business units; transmitting equipment data from an outside business processing system of an outside business that is not affiliated with the parent business to the host processing system via the enterprise network; aggregating the sensor data and the equipment data into a database using the host processing system; evaluating the sensor data and the equipment data using the host processing system to provide an equipment evaluation for the equipment; receiving a request, using the host processing system, for the sensor data, the equipment data, and the equipment evaluation from a user using a user interface that implements a graphical user interface (GUID), the GUI comprising at least one image representing the equipment, the user interface configured to perform a search of the equipment using at least one of the general description or the specific description; and transmitting the sensor data, the equipment data, and the equipment evaluation to the user interface in accordance with the request, which is similar to claim1 of the patent 10,853,762. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pingel et al. (US 2013/0124465, hereinafter Pingel), in view of Nixon et al. (US 2002/0077711, hereinafter Nixon). 
With respect to claim 1  Pingel discloses a method and system for aggregating and evaluating data of equipment operated by a plurality of business units (paragraphs [0011]; [0047]-[0048] and [0081]-[0082]), the method comprising: 
sensing parameters of the equipment using a sensor to provide sensor data (paragraph [0044]); 
receiving the sensor data using a plurality of business unit historian processing systems, each business unit historian processing unit being associated with each of the business units in the plurality of business units (paragraphs [0047]-[0050])
transmitting the sensor data to a host processing system via an enterprise network of a parent business of the plurality of business units (paragraphs [0046] – [0047]);
aggregating (i) the sensor data received from each of the business unit historian processing systems associated with each of the business units and (ii) the equipment data into a data base using the host processing system (paragraphs [049] – [0050]); 
evaluating the sensor data and the equipment data using the host processing system to provide an equipment evaluation for the equipment associated with each business unit using the host processing system (paragraphs [0050] and [0082]);
 receiving a request, using the host processing system, for the sensor data, the equipment data, and the equipment evaluation associated with specific equipment at a specific business unit from a user using a user interface that implements a graphical user interface (GUI), the GUI comprising an image mimicking the equipment (paragraphs [0050] and [0082]), 
the user processing system comprising a search engine configured to search for monitored equipment (paragraph [0098])
transmitting the sensor data, the equipment data, and the equipment evaluation associated with the specific equipment at the specific business unit to the user processing system in accordance with the request (paragraphs [0054] and [0081] – [0082]). 
Pingel discloses all of the limitations above but does not explicitly disclose the feature to label equipment being monitored by the sensor with a general description and a specific description that is more specific than the general description; transmitting equipment data from an outside business processing system of an outside business that is not affiliated with the parent business to the host processing system via the enterprise network; aggregating the equipment data; evaluating the equipment data to provide an equipment evaluation; receiving a request for equipment data; a GUI comprising an image mimicking the equipment; using at least one of the general description and the specific description; and transmitting the equipment data in accordance with the request. 
However, Nixon teaches the feature to label equipment being monitored by the sensor with a general description and a specific description that is more specific than the general description (paragraphs [0126]); 
transmitting equipment data from an outside business processing system of an outside business that is not affiliated with the parent business to the host processing system via the enterprise network (paragraph [085]); 
aggregating the equipment data (paragraph [0061]); 
evaluating the equipment data to provide an equipment evaluation (paragraph [0061]);
receiving a request for equipment data (paragraph [0069] and [0071]); 
a GUI comprising an image mimicking the equipment (paragraph [0136]); 
using at least one of the general description and the specific description and transmitting the equipment data in accordance with the request (paragraph [0126]).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Pingel to include the feature to label equipment being monitored by the sensor with a general description and a specific description that is more specific than the general description; transmitting equipment data from an outside business processing system of an outside business that is not affiliated with the parent business to the host processing system via the enterprise network; aggregating the equipment data; evaluating the equipment data to provide an equipment evaluation; receiving a request for equipment data; a GUI comprising an image mimicking the equipment; using at least one of the general description and the specific description; and transmitting the equipment data in accordance with the request, as taught by Nixon in order to detect the performance of equipment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687